Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 19-cv-23590-BLOOM/LOUIS

  HAVANA DOCKS CORPORATION,

                  Plaintiff,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.

              Defendant.
  ____________________________________/

                PLAINTIFF’S MOTION FOR LEAVE TO FILE
        FIRST AMENDED COMPLAINT, AND REQUEST FOR HEARING

         Plaintiff Havana Docks Corporation (“Havana Docks”) moves for leave to file a
  first amended complaint and states as follows.
                                            INTRODUCTION

         On January 3 and 7, 2020, respectively, the Court dismissed with prejudice
  two separate, but related, cases brought by Havana Docks against MSC Cruises
  (“MSC”) and Norwegian Cruise Line (“NCL”). (See Havana Docks v. MSC Cruises SA
  Co, et al., 19-cv-23588, ECF No. 40 (the “MSC Case”); Havana Docks Corp. v.
  Norwegian Cruise Line Holdings, Ltd., 19-cv-23591, ECF No. 42 (the “NCL Case”)
  (collectively, the “Dismissal Orders”).) As demonstrated below, Havana Docks can
  state a claim against Defendant Royal Caribbean Cruises, Ltd. (“Royal”) under Title
  III and the Court’s interpretation of that statute in the Dismissal Orders. Havana
  Docks, thus, respectfully requests leave to file a first amended complaint, attached
  as Exhibit A, that sets forth new factual allegations that give rise to a claim for relief
  under Title III.
         First, as the Eleventh Circuit has made clear, Title III of the Cuban Liberty
  and Democratic Solidarity Act (“LIBERTAD Act”) established a new statutory
  remedy recognizing the certified claim owned by the former owners of confiscated


                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 2 of 16



  property as the statutorily created property interest that is actionable under the
  LIBERTAD Act. See Glen v. Club Mediterranee S.A., 450 F.3d 1251, 1255 (11th Cir.
  2006) (“The Helms-Burton Act refers to the property interest that former owners of
  the confiscated property now have as ownership of a ‘claim to such property.’”). If
  given an opportunity to amend, Havana Docks can allege facts showing its certified
  claim is not time-limited. The terms of the certified claim expressly state that the
  claim does not expire until “the date of settlement.” (ECF No. 31-8 at 4, 12, 13.) That
  date has not yet come.
         Second, Havana Docks can factually allege that the concession did not “expire”
  by its terms in 2004. As an amended complaint would make clear, Havana Docks’
  concession agreement included a 99-year leasehold interest that was cut short by 44-
  years because of the confiscation by the Cuban Government, and thus did not expire.
  It was confiscated. Havana Docks’ claim certified by the Foreign Claims Settlement
  Commission (“FCSC”) included the value of the loss of the remaining 44 years of the
  concession. Those 44-years of concessionary rights are property interests in the
  Subject Property that Havana Docks has never enjoyed and received no compensation
  for. They remain outstanding and can support a claim under Title III.
         Third, the concession agreement, which the Court has not yet had the benefit
  of reviewing, and which terms would be alleged in the amended complaint, includes
  an indemnity right to be paid by the Cuban Government to Havana Docks that is
  expressly triggered by the expropriation. That unsatisfied indemnity right was not
  time-limited and was included in the valuation of the loss certified by the FCSC. The
  plain language of the LIBERTAD Act recognizes this type of unpaid debt as an
  obligation that attaches to the confiscated property. See 22 U.S.C. § 6023(4)(B)(ii).
  So, too, does Cuban law in effect at the time of expropriation. See Codigo Civil, Title
  II, Art. 349. This right to indemnity is an outstanding interest in the Subject Property
  that is actionable under Title III, as Havana Docks will factually allege if permitted
  leave to file a first amended complaint.
         Fourth, Havana Docks’ certified claim recognizes ownership of property
  beyond the concession that was not addressed in the Dismissal Orders. If allowed to
                                                        2
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 3 of 16



  replead, Havana Docks will also allege facts to show that the FCSC certified a
  valuation for losses of property interests beyond the confiscated concession.
                                 PROCEDURAL BACKGROUND

         The Motion implicates four cases that are or were pending before this Court.
  Havana Docks will briefly recount the relevant procedural history of each.
  I.     Carnival Case.

         Havana Docks sued Carnival Corporation (“Carnival”) on May 2, 2019,
  asserting one count under Title III of the LIBERTAD Act. (Havana Docks Corp. v.
  Carnival Corp., 19-cv-21724, ECF No. 1 (the “Carnival Case”).) The basis for the suit
  is Carnival’s trafficking on certain commercial waterfront real property in the Port of
  Havana, Cuba, identified as the Havana Cruise Port Terminal (the “Subject
  Property”), which was confiscated from Havana Docks on October 24, 1960, by the
  Cuban Government. (Id.) In 1971, the FCSC certified the amount and validity of the
  claim by Havana Docks for the loss it incurred resulting from the confiscation of the
  properties included in the Subject Property (“Claim No. CU-2492”). (Carnival Case
  at ECF No. 1-1.) By its terms, Claim No. CU-2492 does not expire until “the date of
  settlement.” (Id. at 4, 12, 13.)
         Carnival moved to dismiss, arguing that Havana Docks did not have a property
  interest in the Subject Property at the time of the alleged trafficking acts. On August
  28, 2019, the Court denied that argument, reasoning that Carnival incorrectly
  conflated a claim to property and a property interest, and that Havana Docks had
  sufficiently alleged ownership of a claim to the Subject Property.
         In light of the Dismissal Orders, on January 7, 2020, Carnival filed a corrected
  motion for reconsideration of the Court’s earlier order denying its motion to dismiss.
  Havana Docks opposes that motion and filed its response brief on January 31, 2020.
  Discovery is presently stayed pending the Court’s resolution of Carnival’s motion for
  reconsideration.




                                                        3
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 4 of 16



  II.    MSC Case and NCL Case.

         In two separate, but related suits, Havana Docks sued MSC and NCL under
  Title III on August 27, 2019. MSC and NCL each moved to dismiss, arguing, like
  Carnival, that Havana Docks could not pursue its claims because it did not have a
  property interest in the Subject Property at the time of the alleged trafficking event.
         By separate orders dated January 3 and 7, 2020, the Court granted both
  motions, reconsidering its prior interpretation of Title III in the Carnival Case and
  dismissing Havana Docks’ complaints against MSC and NCL with prejudice.
  (Dismissal Orders.) Three factual findings underpin both orders: that Havana Docks’
  claim only relates to a time-limited concession; that Havana Docks’ confiscated
  concession interest expired by its own terms in 2004; and that MSC and NCL did not
  begin trafficking in the Subject Property until after 2004. (MSC case, ECF No. 40;
  NCL case, ECF No. 42 at 6 n.1, 8-10.)
         These cases are presently closed.
  III.   This Case.

         Havana Docks brought this action on August 27, 2019, against Royal due to its
  unauthorized trafficking in the Subject Property. (ECF No. 1.) Royal answered the
  Complaint on October 4, 2019. (ECF No. 16.) The Court entered its scheduling order
  in this case on November 26, 2019, setting the January 24, 2020, as the deadline to
  amend pleadings. (ECF No. 21.)
         In light of the Dismissal Orders, Royal moved for judgment on the pleadings
  on January 10, 2020, arguing that it “began its cruise service to Havana in 2017,
  which was years after the expiration of Plaintiff’s concession for the Subject
  Property.” (ECF No. 26.) Havana Docks opposes the motion and filed its response on
  February 12, 2020. Discovery is presently stayed pending the Court’s resolution of
  Royal’s motion for judgment on the pleadings. (ECF No. 30.)
  IV.    Present Posture.

         Havana Docks can state claims against NCL, MSC, Royal and Carnival under
  Title III and this Court’s construction of that Act in the Dismissal Orders.
                                                        4
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 5 of 16



         Thus, in the MSC Case and the NCL Case, Havana Docks filed motions for
  reconsideration and leave to amend on January 31, 2020 and February 4, 2020,
  respectively. (MSC Case, ECF No. 42; NCL Case, ECF No. 44.) These motions request
  the Court to reinstate those cases and allow Havana Docks to file first amended
  complaints that are attached to both filings as Exhibit A.
         In the Carnival Case, Havana Docks has moved for leave to file a first amended
  complaint. (Carnival Case, ECF No. 74.) In addition to the theories common among
  the four defendants, Carnival uniquely (to Havana Docks’ current knowledge)
  trafficked in the Subject Property at various points between 1996 and 2001. As the
  Court held in the Dismissal Orders, that conduct is actionable under Title III. (See
  Dismissal Orders, at 9, 10.) Havana Docks factually alleges this new theory of
  liability, and others, in its proposed amended complaint that is attached as Exhibit
  A to the motion for leave. (Carnival Case, ECF No. 74-1.)
         Havana Docks now moves for leave to file a first amended complaint that also
  sets forth new factual allegations giving rise to Title III claim against Royal.
         In all four cases, Havana Docks has or will request an omnibus hearing.
                                          LEGAL STANDARD

         Rule 15 of the Federal Rules of Civil Procedure governs amendment to
  pleadings. Apart from initial amendments permissible as a matter of course, “a party
  may amend its pleading only with the opposing party’s written consent or the court’s
  leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so
  requires.” Id. Generally, amendment should be given unless “(1) [] there has been
  undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by
  amendments previously allowed; (2) [] allowing amendment would cause undue
  prejudice to the opposing party; or (3) [] amendment would be futile.” Bryant v.
  Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001); Foman v. Davis, 371 U.S. 178, 182
  (1962).




                                                        5
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 6 of 16



                                               ARGUMENT

         In the Dismissal Orders, the Court clearly outlined the factual allegations
  necessary for Havana Docks to state a claim against Royal under Title III: Royal must
  have trafficked in the Subject Property “before [Havana Docks’] interest in the
  property expired.” (Dismissal Orders at pp. 9, 10.) As set forth below, Royal trafficked
  in the Subject Property before Havana Docks’ interest expired. Havana Docks, thus,
  can state a Title III claim against Royal and respectfully requests leave to file a first
  amended complaint to allege these new factual allegations.

  I.     The Certified Claim is the Property Interest at Stake in This
         Litigation, and It is Actionable Under These Facts.

         Havana Docks’ certified claim is a property interest, created by federal law and
  recognized by the Eleventh Circuit, that has not expired and remains actionable
  under Title III.
         Title III is a unique statute creating a new statutory remedy, which was
  passed, in part, “to protect United States nationals against confiscatory takings and
  the wrongful trafficking in property confiscated by the Castro regime.” 22 U.S.C. §
  6022(6). The U.S. Supreme Court has long recognized that the legal effect of a foreign
  government’s expropriation of property is to divest the traditional property interests
  of private persons and entities and vest those rights in the foreign government. See
  Ricaud v. Am. Metal Co., 246 U.S. 304, 309-10 (1918) (seizure of bullion by Mexico
  divested a U.S. citizen of title and ownership of the bullion); Banco Nacional de Cuba
  v. Sabbatino, 376 U.S. 398, 414-15 (1964) (Cuba’s confiscation vested in Cuba the
  “property right in” and “dominion over” sugar expropriated by Cuba).
         Recognizing the reality that attaching traffickers’ liability to the use of current
  property interests would render the law unenforceable (because those traditional
  property law interests were necessarily extinguished by confiscation), Congress
  created a new cause of action for U.S. nationals, such as Havana Docks. See 22 U.S.C.
  §§ 6081(11), 6082(a)(1)(A); Glen, 450 F.3d at 1255 (expressly recognizing that the
  LIBERTAD Act provides a “new statutory remedy available [] to United States

                                                        6
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 7 of 16



  nationals who were victims of [Cuban Government] confiscations.”). As Chief Judge
  Moore noted in Glen, Title III “do[es] not provide that those whose property was taken
  by the Cuban government retain legal title to that property, but rather permits any
  U.S. national ‘who owns a claim to such [confiscated] property for money damages’ to
  sue those who traffic in such property.” 365 F. Supp. 2d at 1269 (quoting 22 U.S.C. §
  6082(a)(1)(A)) (emphasis in original).
         The Eleventh Circuit affirmed in a published opinion, explaining that “the
  Helms-Burton Act does not proclaim the ineffectiveness of the Cuban expropriations.”
  Glen, 450 F.3d at 1255. In so doing, it declined to speculate about what property
  interests the plaintiffs would have possessed ‘but for confiscation,’ and instead
  recognized the reality that expropriation extinguished all such interests and vested
  them in the Cuban Government. Id. (LIBERTAD Act did not establish ownership of
  confiscated property); id. at 1256 (“we hold that the Helms-Burton Act does not affect
  any change to the existing law” (citing Sabbatino, 376 U.S. at 428)). Giving meaning
  to the LIBERTAD Act’s cause of action, the Eleventh Circuit then held that a “claim”
  is an interest in confiscated property and that Title III is the Congressionally-created
  mechanism for enforcing that interest. Id.
         Thus, as Glen instructs, the fundamental premise underpinning the
  LIBERTAD Act’s enforcement scheme is that a “United States national who owns the
  claim to such property” may sue under Title III. 22 U.S.C. § 6082(a)(1)(A) (emphasis
  added). 1 And, pursuant to the LIBERTAD Act, the Court is required to “accept as
  conclusive proof of ownership of an interest in property a certification of a claim to
  ownership of that interest that has been made by the [FCSC].” 22 U.S.C. § 6083(a)(1).




  1 To state a prima facie case of trafficking under Title III, a plaintiff must allege
  ownership of a claim, not a current ownership of, or possessory interest in, the
  property. 22 U.S.C. § 6082(A). Applying its ordinary and natural meaning, the term
  “claim,” in the context of Title III, refers to the assertion of a right to payment against
  “any person that . . . traffics in property which was confiscated by the Cuban
  Government . . . .” 22 U.S.C. § 6082(a)(1)(A).

                                                        7
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 8 of 16



         Title III therefore requires a court to look to the claim as certified, not to engage
  in a “but for” analysis to determine whether, but for the confiscation, the person
  would have a current, traditional property interest. Under Title III, the certified
  claim is the property interest in confiscated property. It certifies losses resulting from
  the confiscation of the bundle of property interests relating to the Subject Property
  that existed in 1960 and were never realized due to expropriation. 2 And the evidence
  in the record, although limited at this stage, demonstrates that Havana Docks’
  certified claim has no time limit. The terms of the certified claim expressly state that
  the claim does not expire until “the date of settlement.” (ECF No. 31-8 at 4, 12, 13.)
  That date has not yet come. 3 The certified claim is still actionable.
         If permitted leave to file a first amended complaint, Havana Docks will
  factually allege that its certified claim is the property interest in the Subject Property
  that is at issue in this case.


  2 “Section 503(a) of the Act provides that the Commission shall receive and determine
  in accordance with applicable substantive law, including international law, the
  amount and validity of claims by nationals of the United States against the
  Government of Cuba arising since January 1, 1959 for losses resulting from the
  nationalization, expropriation, intervention or other taking of, or special measures
  directed against, property including any rights or interests therein owned wholly or
  partially, directly or indirectly at the time by nationals of the United States. Section
  502(3) of the Act provides: The term ‘property’ means any property, right, or interest
  including any leasehold interest, and debts owed by the Government of Cuba or by
  enterprises which have been nationalized, expropriated, intervened, or taken by the
  Government of Cuba and debts which are a charge on property which has been
  nationalized, expropriated, intervened or taken by the Government of Cuba.” (ECF
  No. 31-8, at 5, 6.)

  3 These claims were certified with the purpose—and hope—that they would one day
  be settled with a “friendly government in Cuba when diplomatic relations []
  resumed.” Department of Justice, Section II, Complete of the Cuban Claims Program
  under Title V of the International Claims Settlement Act of 1949, at 70, at
  https://www.justice.gov/sites/default/files/fcsc/docs/final-report-cuba-1972.pdf (“The
  stated purpose of the Congress in directing that the amounts of these losses be
  certified to the Secretary of State is to provide him with appropriate information
  which would be useful in future negotiation of a claims settlement agreement with a
  friendly government in Cuba when diplomatic relations are resumed.”).

                                                        8
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 9 of 16



  II.    The Concession Includes a Bundle of Interests That Never Expired.

         Havana Docks can also factually allege that the concession is not a time-
  limited interest that “expired” by its terms in 2004.
         First, Havana Docks’ 99-year concession did not by its own terms expire in
  2004 because it was confiscated. As Havana Docks explains in its opposition to Royal’s
  motion for judgment on the pleadings, the legal effect of the Cuban Government’s
  expropriation of the Subject Property in 1960 was to extinguish all property rights
  previously held by Havana Docks and immediately vest all rights to that property in
  the Cuban Government. See, e.g., Sabbatino, 376 U.S. at 414-15 (Cuba’s confiscation
  vested in Cuba the “property right in” and “dominion over” sugar expropriated by
  Cuba). The property rights governed by the concession, therefore, did not “revert[] to
  the Cuban Government by the terms of the concession itself.” (Dismissal Orders, at
  8.) The concession, along with the other properties identified in the certified claim,
  was taken from Havana Docks and vested in the Cuban Government in 1960, as a
  result of the confiscation.
         Second, the concession agreements, which the Court did not have the benefit
  of reviewing prior to entering the Dismissal Orders, granted Havana Docks a term of
  99 years for the use and improvement of, construction upon, operation, and
  management of the Subject Property; it did not impose a fixed termination date of
  2004. (ECF No. 31-4 at p. 4.) Havana Docks used, operated, and made significant
  improvements on the Subject Property from 1905 until 1960, when it was confiscated
  by the communist Cuban Government. Thus, when the Subject Property was
  confiscated, Havana Docks still had a balance of 44 years of concessionary rights
  remaining; those 44 years of concessionary rights still remain outstanding, and
  Havana Docks has never been indemnified by anyone for the loss of that property
  interest. As a result, under Cuban law in force at the time of the confiscation in 1960,
  Havana Docks still retains, to this day, a reversionary interest of 44 years remaining
  in the Subject Property (i.e., a future or contingent possessory right). See, e.g., Codigo
  Civil, Title II, Art. 349 (“No one shall be deprived of his property, except by competent

                                                        9
                                            Colson Hicks Eidson
  255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 10 of 16



  authority and with sufficient cause of public utility, always after the proper
  indemnity. If this requisite has not been fulfilled the judges shall protect, and in a
  proper case, replace the condemned party in possession.”) (emphasis added).
          Third, the concession expressly granted to Havana Docks the contractual right
  to be indemnified for the value of the work constructed by it on the Subject Property
  in the event of expropriation, which is another property interest that is not time-
  limited:
          Seventh: If during the continuance of the concession the works may be
          expropriated by virtue of Article 50 of the Law of Ports, the government
          or its departments will indemnify the concessionary to the value of the
          work constructed by it, including the Custom House Inspectors
          Department and the wharf on the north side of the pier, but not the
          value of the machinery, rolling stock, equipment and apparatus referred
          to in the preceding clause, in case the concessionary may decide to
          remove them.

  (ECF No. 31-3 at p. 5.) This indemnity right gave Havana Docks an interest in the
  Subject Property that was not time-limited. See also Codigo Civil, Title II, Art. 349.
          As an express term of the concession, the indemnity right was included in the
  valuation of the loss certified by the FCSC and remains unpaid. The LIBERTAD Act
  expressly contemplates this type of property interest and recognizes such an unpaid
  debt as an obligation that attaches to the confiscated property, as would a mechanic’s
  lien: the LIBERTAD Act defines the term “confiscated” to include “the failure of the
  Cuban Government to pay, on or after January 1, 1959-- . . . a debt which is a charge
  on property nationalized, expropriated, or otherwise taken by the Cuban
  Government.” 22 U.S.C. § 6023(4)(B)(ii) (emphasis added); see also 22 U.S.C. §
  6023(12)(A) (defining “property” to include “any property. . . whether real, personal,
  or mixed, and any present, future, or contingent right, security, or other interest
  therein, including any leasehold interest” (emphases added)).
          Federal takings precedent is in accord, recognizing that Havana Docks retains
  an “equitable lien” or interest in the Subject Property that is discharged only by
  indemnification, (i.e. the payment of just compensation). United States v. Herring,
  750 F.2d 669, 672-73 (8th Cir. 1984) (“[W]hen the United States filed its declaration
                                                        10
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 11 of 16



  of taking and made its deposit of estimated compensation in 1960, indefeasible title
  vested in it subject to the equitable interest in Herring to receive just compensation.”);
  Fulcher v. United States, 632 F.2d 278, 284-85 (4th Cir. 1980) (en banc) (“equitable
  lien” on taken property is discharged by payment of just compensation); see also
  Equitable Lien, Black’s Law Dictionary (10th ed. 2014) (“A right, enforceable only in
  equity, to have a demand satisfied from a particular fund or specific property, without
  having possession of the fund or property.”).
          In a first amended complaint, Havana Docks would allege the facts
  demonstrating that its concession to the Subject Property granted rights that did not
  expire in 2004.

  III.    The FCSC Certified the Valuation of the Losses for Other Confiscated
          Property Rights Beyond the Concession.

          If permitted leave to amend, Havana Docks will also allege facts to show that
  the FCSC certified property interests beyond the confiscated concession, and that
  those other property interests are also not time-limited. 4 (Dismissal Orders, at 7; see
  also id. at 6 n.1, 9.) The FCSC provided an itemized listing of the property interests
  that it certified in the claim, as follows:




  4 The Complaint alleges that Plaintiff “is the rightful owner of an interest in and
  claim to certain commercial waterfront real property in the Port of Havana, Cuba
  identified specifically by the Republic of Cuba (‘Cuba’) as the Havana Cruise Port
  Terminal (the ‘Subject Property’). (Compl. ¶ 7.) It does not underpin Plaintiff’s cause
  of action to the concession alone. Indeed, as itemized in the certified claim, Plaintiff’s
  interest in that commercial waterfront real property extends beyond the concession
  itself. Plaintiff can amend its complaint to add that itemized list of interests, as well
  as the indemnification interests granted by the concession. Plaintiff is filing
  contemporaneously with this motion a Notice of Filing attaching documents, some of
  which were obtained from the FCSC through the Freedom of Information Act, that
  illustrate the nature of Havana Docks’ certified claim to the Subject Property.
                                             11
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 12 of 16




  (ECF No. 31-8 at 9.) After taking into account amortization, depreciation, accrued
  interest, and other adjustments, the FCSC’s final decision certified the loss at “Nine
  Million One Hundred Seventy-nine Thousand Seven Hundred Dollars and Eighty-
  eight Cents ($9,179,700.88) with interest thereon at 6% per annum from the
  respective dates of loss to the date of settlement.” (Id. at 4.)
          The certified claim does not certify that any of the additional property interests
  that form the Subject Property were time-limited at the time of the confiscation. In
  fact, by the express terms of the concession, Havana Docks was contractually entitled
  to be indemnified by the Cuban Government as a result of the expropriation for the
  value of that work constructed by it on the Subject Property.
  IV.     Good Cause Exists to Grant this Motion.
          The deadline to amend pleadings in this case was January 24, 2020. (ECF No.
  21.) Where, as here, a pretrial deadline to amend pleadings has passed, a party “must
  first demonstrate good cause under Rule 16(b) before [a court] will consider whether
  amendment is proper under Rule 15(a).” Sosa v. Airprint Sys., Inc., 133 F.3d 1417,
  1419 (11th Cir. 1998). Havana Docks submits that good cause exists to permit leave

                                                        12
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 13 of 16



  to file a first amended complaint.
          Before the Dismissal Orders, the Court’s orders denying Carnival’s motions to
  dismiss and to certify an interlocutory appeal were the only direct judicial treatment
  of the legal question at issue here. (Carnival Case, D.E. 47 at 8-9 (denying Carnival’s
  motion to dismiss); id., ECF No. 56, at 5 (order denying Carnival’s motion to certify
  interlocutory appeal, finding no substantial ground for difference of opinion).) Those
  orders were also among the only judicial treatment of Title III, generally. Thus,
  Havana Docks reasonably believed it had pled a claim for relief under Title III and
  relied on the Court’s prior orders in that case in not seeking amendment at an earlier
  stage of litigation.
          This motion was filed five weeks after the Dismissal Orders. Havana Docks
  diligently pursued amendment, which required the development of legal strategy to
  ensure consistency among Havana Docks’ four cases before this Court, factual
  research, and intermittent absences by Havana Docks’ counsel due to personal and
  familial medical needs as detailed in Docket Entry 27. This motion was filed two and
  a half weeks after the deadline to amend pleadings in this case, during a time where
  the Court stayed discovery on agreement of the parties. (ECF Nos. 28, 30.) Havana
  Docks submits that good cause exists to grant this motion and to permit Havana
  Docks leave to file a first amended complaint.
  V.      Amendment is Proper Under Rule 15.
          Havana Docks should be provided the opportunity to amend its pleading—for
  the first time—to allege additional facts the Court has not considered that address
  certain findings made in the Dismissal Orders and to clarify the scope of the certified
  claim. Leave to amend is appropriate, as none of the Foman factors—e.g. bad faith,
  prejudice, dilatoriness, failure to cure, futility—are present. Foman, 371 U.S. at 182;
  Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (“It is the well-established
  policy of the federal rules that the plaintiff is to be given every opportunity to state a
  claim.”).




                                                        13
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 14 of 16



                                               CONCLUSION
          For the foregoing reasons, Havana Docks respectfully requests that the Court
  grant it leave to file the first amended complaint attached as Exhibit A.

                                      REQUEST FOR HEARING

          Plaintiff respectfully requests that the Court allow a hearing on this motion. A
  hearing may be helpful to the Court by allowing for the presentation of facts and
  evidence about the scope of Plaintiff’s interests in Subject Property, as well as oral
  argument on the novel legal issues presented in this case. An omnibus hearing in this
  case and those brought by Plaintiff against Carnival Corporation, MSC Cruises and
  NCL may also allow the Court to efficiently consider common factual and legal
  questions among the four case and, if appropriate, provide an opportunity to resolve
  any case management issues that may arise in the cases. Plaintiff estimates that the
  requested hearing would be two hours.
                     CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Southern District of Florida Local Rule 7.1, undersigned counsel
  certifies that they have conferred with counsel for Royal regarding the relief
  requested in this motion and Royal opposes this motion.




                                                        14
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 15 of 16



  DATED: February 12, 2020.                                   Respectfully submitted,

                                                              COLSON HICKS EIDSON, P.A.
                                                              255 Alhambra Circle, Penthouse
                                                              Coral Gables, Florida 33134
                                                              Telephone: (305) 476-7400
                                                              Facsimile: (305) 476-7444
                                                              E-mail: eservice@colson.com

                                                              By: s/ Roberto Martínez______
                                                              Roberto Martínez, Esquire
                                                              Florida Bar No. 305596
                                                              bob@colson.com
                                                              Stephanie A. Casey, Esquire
                                                              Florida Bar No. 97483
                                                              scasey@colson.com
                                                              Zachary A. Lipshultz
                                                              Florida Bar No. 123594
                                                              zach@colson.com
                                                              Aziza F. Elayan-Martinez
                                                              Florida Bar No. 92736
                                                              aziza@colson.com

                                                                           - and -

                                                              MARGOL & MARGOL, P.A.
                                                              2029 3rd Street North
                                                              Jacksonville Beach, Florida 32250
                                                              Telephone: (904) 355-7508
                                                              Facsimile: (904) 619-8741

                                                              Rodney S. Margol, Esquire
                                                              Florida Bar No. 225428
                                                              Rodney@margolandmargol.com

                                              Attorneys for Plaintiff Havana Docks Corp.




                                                        15
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-23590-BB Document 32 Entered on FLSD Docket 02/12/2020 Page 16 of 16



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

  with the Clerk of the Court. I also certify that the foregoing document is being served

  this 12th day of February, 2020, on all counsel of record or pro se parties either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                                     By: s/ Roberto Martínez
                                                        Roberto Martínez




                                                        16
                                             Colson Hicks Eidson
   255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
